Citation Nr: 0117467	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from June 27, 1960, to August 
3, 1964.  In addition, the veteran served in the Army 
National Guard from April 1979 through August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied service connection for hearing loss and 
tinnitus.


REMAND

The veteran asserts that he has hearing loss and tinnitus 
that resulted from acoustic trauma experienced during active 
service in the Navy and during Iowa Army National Guard 
training exercises.  Specifically, the veteran contends that 
a five-inch cannon going off near him during active service 
and his participation in pistol shooting competitions while 
in the Iowa Army National Guard resulted in his hearing 
problems.

A review of the records reveals eight audiological 
examinations over a thirty-year period.  Included in the 
service medical records are reports of audiological 
examinations conducted upon entrance into the Navy in 1960, 
upon entrance into the Iowa Army National Guard in March 1979 
(bearing a physical profile of "two" for hearing), in 
January 1983 (reflecting an increased profile of "three" 
for hearing), in January 1987, and in January 1990.  The 
veteran retired from the Iowa Army National Guard in August 
1995 and reportedly continued his civilian employment as a 
welder.  In December 1998, a private audiological examination 
was conducted which showed generally higher puretone 
thresholds than those seen at the 1990 examination.  The most 
recent audiological examination, dated in September 1999, was 
performed in connection with a VA examination of the veteran, 
and shows lower thresholds than those of the private 
audiological examination. 

Prior to the VA examination, the veteran submitted a letter 
from Dr. Bischoff, of Covenant Reinbeck Clinic, dated in 
February 1999.  This letter presented an opinion that the 
veteran's hearing loss and tinnitus were "clearly related to 
his activities with the military and National Guard."  
Thereafter, the RO requested that a VA examination be 
conducted and an opinion provided as to whether it was as 
likely as not that any claimed hearing loss and/or tinnitus 
was due to noise exposure during military service.  A VA 
examination was conducted in September 1999 which revealed 
mild to moderately severe sensorineural hearing loss in the 
250 to 8000 Hertz range in the left ear, and mild to moderate 
sensorineural loss in the 250 to 8000 Hertz range in the 
right ear.  Speech recognition was found to be good in the 
right ear (96 percent) and excellent in the left ear (100 
percent).  The audiologist diagnosed binaural tinnitus.  The 
examining physician opined that the veteran had familial, 
progressive, accelerating sensorineural hearing impairment 
likely superimposed upon some noise induced-type hearing 
impairment over the period of years.  The examiner noted that 
the military duties did not suggest undue noise level 
exposure.  It was noted that some of his outside duties did 
not involve wearing hearing protection.  

By letter dated in January 2000, the RO sought clarification 
of the VA examiner's opinion and a specific answer to the 
question of whether it was as likely as not that the 
veteran's hearing impairment was incurred or aggravated 
during active duty between 1960 and 1964.  In response, the 
examiner prepared a January 2000 letter which related, among 
other things, that the veteran might have shown some early 
noise-induced-type hearing impairment (notching) with his 
pistol activities.  While the Board acknowledges that the 
medical records from the Iowa Army National Guard include 
four different audiological examinations, and the examiner's 
report suggests that the claims file was reviewed prior to 
rendering an opinion, the examiner's language in this regard, 
raises questions about the ultimate cause(s) of the hearing 
problem.  In other words, it can not be clearly determined 
from a review of this opinion whether any hearing loss was 
caused or made worse by in-service noise exposure.  This must 
be resolved before further appellate processing can proceed.

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in Veteran's law.  These 
changes are applicable to all claims filed on or after the 
date of Act, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  The Act requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  Holliday, at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Act itself.  Id.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, at 289-290.  

Accordingly, under the circumstances of this case, and given 
the requirements under the Veterans Claims Assistance Act, 
the Board concludes that further development is necessary.  
Thus, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should obtain from a VA 
examiner who has not previously reviewed 
the file-and after a thorough review of 
the claims file, including any evidence 
acquired as a result of the above-
directed development-an opinion as to 
the medical probabilities that any 
hearing loss or tinnitus is related to 
the veteran's military service (active 
duty, active duty for training, or 
inactive duty training).  An examination 
should be conducted if deemed necessary.  
In arriving at an opinion, the examiner 
should consider all audiological 
examinations of record, the hearing 
testimony concerning the veteran's 
history of noise exposure, and the 
opinions already of record.  The examiner 
should specifically address the question 
of whether any degree of hearing loss or 
tinnitus began as a result of in-service 
noise exposure or was made worse thereby.  
The examiner should explain his/her 
opinion in the context of other opinions 
of record, including Dr. Bischoff's.  

3.  The RO should ensure that the 
requested opinion evidence complies with 
this remand.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


